Opinion issued July 24, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00218-CV
                            ———————————
       IN THE INTEREST OF M.E.M. AND W.T.M., JR., CHILDREN



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-01375J


                          MEMORANDUM OPINION

      Appellant appealed from the trial court’s judgment signed March 5, 2014.

On April 28, 2014, the trial court granted appellant’s motion for new trial. The

granting of a motion for new trial restores the case to its position before the former

trial and renders any appeal moot. See TEX. R. APP. P. 21.9(b); Galvan v. Harris
Cnty., No. 01-09-00884-CV, 2011 WL 345677, at *1 (Tex. App.—Houston [1st

Dist.] Jan. 31, 2011, no pet.) (mem. op.).

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                             2